Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on March 24, 2021.

The application has been amended as follows: 

IN THE CLAIMS


1. (Currently Amended) A gas turbine engine for an aircraft, comprising: 
- an engine core that comprises a turbine, a compressor, and a turbine shaft configured as a hollow shaft that connects the turbine with the compressor; 
- a fan positioned upstream of the engine core, wherein the fan comprises multiple fan blades; and 
- a planetary gearbox that receives an input from the turbine shaft and outputs a drive for the fan for driving the fan with a lower rotational speed than the turbine shaft, wherein the planetary gearbox comprises: 

- a plurality of planetary gears that are driven by the sun gear, 
- a ring gear with which the plurality of planetary gears is in mesh, 
- a plurality of planetary pins, wherein respectively one of the planetary pins is arranged in one of the one of the plurality of planetary gears, 
- an axially frontal support plate and an axially rear support plate, wherein the plurality of planetary pins are arranged in openings of the axially frontal support plate and of the axially rear support plate and are connected to the axially frontal and axially rear support plates, and wherein the axially frontal support plate is coupled with the drive for the fan, 4Application # : 16/355,095 Applicant : Michael GRAEBER Filed: March 15, 2019 
wherein at least one chosen from the axially frontal and axially rear [[the]] support plates includes  an axially protruding first centering collar that engages around one of the openings for the one of the plurality of planetary pins, and 
a second centering collar connected to one of the plurality of planetary pins or formed in one piece with the one of the plurality of planetary pins and engaging around the first centering collar, radially outside of the first centering collar, in a form-fit manner.

8. (Currently Amended) The gas turbine engine according to claim 3, wherein both the axially frontal and axially rear support plates include one of the axially protruding first centering collars that engages around a respective one of the openings for the one of the plurality of planetary pins, and wherein the centering disc includes [[a]] the second centering collar for connecting the one of the plurality of planetary pins to at least one chosen from the axially frontal and axially rear support plates. 

[[the]] another second centering collar is formed in one piece with the one of the plurality of planetary pins.

Explanation of Changes 	
The change to claim 1 corrects a typographical error.
Each of claims 8 and 9, as previously presented has antecedent basis issues with respect to “a second centering collar.”  See claim 3, from which claims 8 and 9 depend.  Claim 9 was interpreted to be directed to the species of FIG. 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745